Citation Nr: 1713859	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  08-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial increased rating for hepatitis B and hepatitis C, rated as noncompensably disabling prior to April 19, 2011, and at 10 percent from April 19, 2011 to August 5, 2014, and 20 percent thereafter.

2. Entitlement to an increased rating in excess of 10 percent for chondromalacia of the right knee with patellofemoral pain syndrome.

3. Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1996. 

This matter is before the Board of Veterans' (Board) on appeal of a May 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). That decision granted service connection for hepatitis B and assigned a noncompensable rating; it also denied an increased rating for the right knee disability. 

By way of background, the Veteran initially claimed entitlement to service connection for hepatitis B in August 2006. A May 2007 rating decision granted service connection and an initial noncompensable rating effective August 22, 2006, the date of the original claim. In an April 2012 rating decision, the rating for hepatitis B was increased to 10 percent after a Board remand, effective April 19, 2011. After another Board remand, the RO increased the rating to 20 percent in January 2015, effective back to August 6, 2014. The Veteran had also claimed entitlement to service connection for hepatitis C, and in February 2016, the Board granted service connection for hepatitis C and remanded to the Agency of Original Jurisdiction (AOJ) for determination of a compensable rating. 

The RO combined the hepatitis B and hepatitis C under one rating because of the medical inability to separate out the two types of hepatitis due to similar and overlapping symptomatology for rating purposes. While separate disability ratings may be assigned for distinct disabilities resulting from the same injury, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14; Estaban v. Brown, 6 Vet. App. 259, 262 (1994). Therefore, the Veteran's hepatitis B and hepatitis C are now combined as one disability using Diagnostic Code 7354 and are recharacterized as such in this decision. 

In May 2007, the RO denied an increased rating in excess of 10 percent for chondromalacia, right knee with patellofemoral pain syndrome.  In March 2016, the RO change the Diagnostic Code for the right knee disability from Diagnostic Code 5257, Other Impairment of the Knee, to Diagnostic Code 5260, Leg Flexion Limitation. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Veteran has submitted statements indicating he is unemployable, and therefore the issue of entitlement to TDIU has been raised by the record.

In April 2016, the Board issued a decision remanding this matter to the AOJ for additional development. Efforts were made to obtain the noted medical records and the requested medical examination and opinion were obtained. However, the directives in that remand related to the right knee disability were not completed, and the claim cannot be properly adjudicated without the Board's previous remand directives being substantially complied with. Stegall v. West, 11 Vet. App. 268, 271 (1998). Additionally, in its de novo review of the record, a review of the hepatitis-related medical evidence raised additional questions. The Board regrets the additional delay to the Veteran, but more development must be accomplished with regard to the Veteran's disabilities prior to adjudication of the issue.

The Veteran and his wife appeared at a hearing before a Veterans Law Judge in January 2011. A transcript of the hearing is in the Veteran's file. In December 2015, the Veteran was informed that the Veterans Law Judge who had conducted the January 2011 Board hearing had retired, and he therefore had a right to request an additional hearing before a different Veterans Law Judge. The Veteran responded, indicating that he did not want an additional Board hearing. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Board notes the Veteran has separate appeals filed for an increased rating of the right wrist and for service connection of diabetes and high cholesterol, but because those appeals have not yet been perfected before the Board, they are not under the Board's jurisdiction and will not be address in this decision. 38 C.F.R. § 3.150. See Juarez v. Peake, 21 Vet. App. 537 (2008).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Hepatitis B and C

The Veteran seeks higher evaluations for his service-connected disabilities of hepatitis B and C. The RO combined the hepatitis B and hepatitis C under one rating because of the medical inability to separate out the two types of hepatitis due to similar and overlapping symptomatology for rating purposes, avoiding the issue of pyramiding, the evaluation of the same disability under various diagnoses. 38 C.F.R. § 4.14; Estaban, 6 Vet. App. at 262. Therefore, the Veteran's hepatitis B and hepatitis C are now combined as one disability using Diagnostic Code 7354 and are recharacterized as such in this decision. Diagnostic Code 7354 is intended to rate serologic evidence of a hepatitis C infection and the signs and symptoms due to such an infection. 38 C.F.R. § 4.114, Diagnostic Code 7354. The rating criteria for those two types of hepatitis are the same, and all the pertinent medical evidence related to both types of hepatitis must be examined to arrive at the correct rating criteria for a given period. Id.

The rating criteria for both DC 7345 and DC 7354 are the same; chronic liver disease that is nonsymptomatic is rated as noncompensably disabling. Chronic liver disease (either hepatitis B under DC 7345 or hepatitis C under DC 7354) with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period is rated 10 percent disabling. Id.  Higher ratings are available using the same types of criteria but at different frequencies or intensities, per 38 C.F.R. § 4.114.

Under 38 C.F.R. § 4.112, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. The term "substantial weight loss" means a loss of greater than 20 percent of the individuals' baseline weight, sustained for three months or longer. "Baseline weight" means the average weight for the two-year period preceding the onset of the disease.

The Board notes the Veteran's body weight, one of the factors considered in the rating criteria for hepatitis B and C, has varied significantly since 2010.  In October 2010, medical records indicate the Veteran weighed 258 pounds, as recorded in a VA progress note. In April 2011, the effective date of the Veteran's increased rating to 10 percent for the hepatitis disability, the Veteran weighed 259 pounds, as recorded in a VA progress note from an outpatient visit.  But in October 2014, the Veteran's weight was recorded at 227 pounds, over a 10 percent decline, during a VA outpatient visit.  The most recent recording of the Veteran's weight available in the claims file, recorded in a VA progress note in November 2016, was 218 pounds, almost 20 percent down from his weight in April 2011.  Thus, over the time period where the Veteran has been service connected for his hepatitis disability, he has lost over 40 pounds of body weight, but nowhere in the Veteran's medical records is any attempt to explain why the weight loss occurred and if it was related to the Veteran's diagnosed hepatitis B and C.  Because weight loss is part of the ratings criteria for hepatitis B and C, such weight loss over the periods on appeal could have bearing on the Veteran's claim for an increased rating for his hepatitis disability.

Additionally, the Veteran has reported his symptoms of fatigue, malaise, and nausea before and during the periods on appeal, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the Veteran's reporting of his own symptoms, to include his lay statements provided directly to VA, have not always comported with VA examination and other medical progress notes, and suggest the possibility the Veteran's own statements are not being provided adequate weight during opinions and evaluations.

As such, the Board finds that the Veteran's claim should be remanded for an examination and opinion addressing the Veteran's hepatitis B and C disabilities, to include a review of all the available evidence. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Chondromalacia of the right knee with patellofemoral pain syndrome

The Veteran has also claimed entitlement for an increased rating in excess of 10 percent for chondromalacia of the right knee with patellofemoral pain syndrome. The Veteran last received a VA examination for the knee and lower leg in April 2016, and prior to that, the last VA examination for this disability was conducted in August 2014. At that time in 2014, the VA examiner noted that degenerative disease was not present in the area of the right knee. However, according to a September 2015 private treatment report by Dr. D, it was noted that an MRI shows tricompartmental degenerative joint disease and that the Veteran has been receiving periodic corticosteroid injections. Thus it appears that the Veteran's disability had worsened since that time, demonstrated by the fact that he has since developed tricompartmental degenerative joint disease. In March 2016, the Veteran's private health care provider from Central Texas Sport and Spine diagnosed right knee arthritis in a recurring examination.

The April 2016 VA examination did not include any X-rays or other imaging and did not indicate whether degenerative arthritis of the right knee is documented.  Here, multiple private medical reports more recent than the last VA examination that included X-rays or other imaging for the right knee disability have indicated right knee degenerative joint disease and arthritis, and the Veteran is being treated for such. 

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, test for pain throughout range of motion in various ways. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. 

The Board further notes that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted. The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint. See id. 

The Board's last remand in April 2016 regarding the right knee disability included a directive for the examiner to indicate whether currently diagnosed arthritis is the result of the service-connected chondromalacia of the right knee with patellofemoral pain syndrome. That question was not addressed in the April 2016 VA examination.  Additionally, the previous Board remand included the directive to ascertain whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right and/or left knee joint, including during flare-ups or after repetitive use. No examination was accomplished that included examination during flare-ups or after repetitive use, or with an explanation as to why this was not accomplished.

Because the claims file indicated that the Veteran is followed by an outside physician for his right knee disability and an additional MRI has been completed, after obtaining any necessary authorization, all records from any identified outside providers must be obtained and associated with the claims file. VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Board also finds that the claim of entitlement to a TDIU is inextricably intertwined with the pending claims for increased ratings for a right knee disability and hepatitis B and C because an allowance of those claims could change the outcome of the TDIU claim. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). Therefore, the claim for a TDIU must be remanded pending the development and readjudication of the increased rating appeals.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether are any additional relevant private treatment records related to either the hepatitis disability or the right knee disability and obtain any necessary authorizations for such records, to include the MRI referred to by Dr. D. from September 2015 pertinent to the knee disability and any other records from providers that pertain to the Veteran's hepatitis and knee disabilities. If the Veteran responds, all reasonable attempts should be made to obtain such records. If any records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. All attempts to secure this evidence must be documented in the record by the AOJ. 

2.  Obtain any recent VA medical records, dated since April 2016,  and associated with the Veteran's claims file.

3. Thereafter, schedule the Veteran for the appropriate VA examination to determine the nature and severity of the service-connected chondromalacia of the right knee with patellofemoral pain syndrome and to address any other right knee disorder, to include degenerative joint disease or arthritis.

The entire claims file must be made available to the examiner. Any indicated diagnostic tests and studies must be accomplished. All pertinent symptomatology and findings must be reported in detail. 

The VA examiner should ensure that, consistent with 38 C.F.R. § 4.59, the VA examination report for the right knee disability contains range of motion testing of the right knee, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing and whether there is any functional loss. The testing should also include testing of the left knee. If any of the range of motion testing described above cannot be performed or is not medically appropriate, it should be explained why.

If the Veteran describes flare-ups of pain, as he has done in the past, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided. If feasible, the examiner should portray any additional functional limitation of the right knee due to these factors in terms of degrees of additional loss of motion. If not feasible, this should be stated for the record together with the rationale. If the Veteran does not have pain or any of the other factors, that fact must be noted in the report.

The examiner should indicate whether any diagnosed arthritis or degenerative joint disease is the result of the service-connected chondromalacia of the right knee with patellofemoral pain syndrome.

A complete rationale for any opinion provided is requested. 

4.  Schedule the Veteran for the appropriate VA examination to determine the nature and severity of the service-connected hepatitis B and C.  

The entire claims file must be made available to the examiner. Any indicated diagnostic tests and studies must be accomplished. All pertinent symptomatology and findings must be reported in detail. 

Attention is invited to the Veteran's weight loss since 2011, and the examiner should address whether this is associated with the service-connected hepatitis B and C disability.  

5. Then, the AOJ should readjudicate the increased rating claims, including the issue of entitlement to a TDIU, to include if necessary, referral for consideration of whether an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b) is warranted. If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

